UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 19, 2012 Bank of Marin Bancorp (Exact name of Registrant as specified in its charter) California 001-33572 20-8859754 (State or other jurisdiction of incorporation) (File number) (I.R.S. Employer Identification No.) 504 Redwood Blvd., Suite 100, Novato, CA (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code:(415) 763-4520 Not Applicable (Former name or former address, if changes since last report) Check the appropriate box below if the Form 8-K filing is to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c)) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION On January 20, 2012, Bank of Marin Bancorp released its financial results for the year and quarter ended December 31, 2011.A copy of the press release is included as Exhibit 99.1. Section 8 – Other Events Item 8.01 Other Events Inthe press release,Bank of Marin Bancorpalso announced that its Board of Directors approved a quarterly cash dividend of $0.17 per share.The cash dividend is payable to shareholders of record at the close of business on February 1, 2012 and will be payable on February 10, 2012. A copy of the press release is attached to this report as Exhibit 99.1. Section 9 - Financial Statements and Exhibits Item 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. Press Release dated January 20, 2012. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: January 20, 2012 BANK OF MARIN BANCORP by: /s/ Christina J. Cook Christina J. Cook Executive Vice President and Chief Financial Officer 2 EXHIBIT INDEX Exhibit No. Description Page Number Press Release dated January 20, 2012 1-8 3
